Exhibit 10.2

AMENDMENT TO THE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”), effective August
30, 2018, by and between Daseke, Inc. a Delaware corporation (the “Company”) and
R. Scott Wheeler (“Employee”) amends the Employment Agreement (“Agreement”)
dated February 27, 2017.

 

RECITALS

WHEREAS,
Company and Employee desire to amend the Agreement in certain respects and have entered into this
Amendment for that purpose; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged,
Company and Employee agree as follows:

AMENDMENT

1.      Incorporation of Recitals. The recitals set forth above are incorporated by reference herein, as though fully
set forth at length.

 

2.      Incorporation of Guaranty. The terms of the
Agreement are incorporated by reference herein, as though fully set forth at length. This Amendment shall be a part of the Agreement and incorporated by reference therein.

 

3.      Amendment to Section 3(b) of the Agreement.  Section 3(b) of the
Agreement shall be deleted in its entirety and replaced with the following:

 

Employee shall be eligible for discretionary bonus compensation for each
complete calendar year that Employee is employed by the Company hereunder (the
“Annual Bonus”) (which, for purposes of clarity will include calendar year
2017). Each Annual Bonus shall have a target value that is not less than
$350,000. The performance targets that must be achieved in order to be eligible
for certain bonus levels shall be established by the Compensation Committee
annually, in its sole discretion. Each Annual Bonus, if any, shall be paid as
soon as administratively feasible after the Compensation Committee certifies
whether the applicable performance targets for the applicable calendar year to
which such Annual Bonus relates (the “Bonus Year”) have been achieved, but in no
event later than March 15 following the end of such Bonus Year. Notwithstanding
anything in this Section 3(b) to the contrary, no Annual Bonus, if any, nor any
portion thereof, shall be payable for any Bonus Year unless Employee remains
continuously employed by the Company from the Effective Date through the date on
which such Annual Bonus is paid

 

4.      Amendment to Section 4 of the Agreement.  Section 4 of the Agreement
shall be deleted in its entirety and replaced with the following:

 

The initial term of Employee’s employment shall end on June 30, 2023 (the
“Initial Term”). On June 30, 2023, and on each subsequent anniversary
thereafter, the term of Employee’s employment under this Agreement shall
automatically renew and extend for a period of twelve (12) months (each such
12-month period being a “Renewal Term”) unless written notice of non-renewal is
delivered by either party to the other not less than sixty (60) days prior to
the expiration of the then-existing Initial Term or Renewal Term, as applicable.
Notwithstanding any other provision of this Agreement, Employee’s employment
pursuant to this Agreement may be terminated at any time in accordance with
Section 5. The period from the Effective Date through the expiration of this
Agreement or, if sooner, the termination of Employee’s employment pursuant to
this Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Employment Period.”

 

5.     No Other Modifications. Except as expressly amended pursuant to the terms of this Amendment, the
Agreement has not been amended in any other respect.

{Signature Page To Follow}







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Company and Employee have executed this Amendment effective as of the date first
above written.

 

 

/

 

 

 

EMPLOYEE

 

 

 

By:

/s/ R. Scott Wheeler

 

 

R. Scott Wheeler

 

 

 

 

 

 

 

DASEKE, INC.

 

 

 

By:

/s/ Don R. Daseke

 

 

Name:

Don R. Daseke

 

 

Title:

Chief Executive Officer

 





--------------------------------------------------------------------------------